(Por la Corte, a propuesta del
Juez Asociado Sr. Aldrey.)
Por cuanto, la apelada nos pide que desestimemos por frívola la apelación interpuesta por los demandados contra la sentencia dic-tada en este caso:
PoR cuanto, se trata del cobro de una obligación suscrita solida-riamente por'los dos apelantes, alegándose por uno de ellos en la con-testación a la demanda como única defensa que a pesar de haber suscrito solidariamente ese pagaré es un simple fiador porque no ha recibido el todo ni parte de los artículos cuyo pago garantiza el pa-garé y porque el otro firmante constituyó hipoteca de bienes mue-bles para responder del pago:
Por cuanto, habiendo suscrito ambos apelantes el pagaré como deudores solidarios son responsables como tales para con el acreedor independientemente de las relaciones que entre ellos puedan exitir, según nuestras sentencias en los casos de Cintrón & Aboy v. Solá, 22 D.P.R. 262; Bennett et al. v. Boschetti et al., 31 D.P.R. 855; Crédito y Ahorro Ponceño v. Beiró et al., 32 D.P.R. 817; Banco Comercial de Puerto Rico v. Arguinzonis et al., 35 D.P.R. 284:
Por cuanto, el caso de Stubbe Brothers, Inc., v. Díaz, 43 D.P.R. 79, no tiene aplicación al presente porque en aquél se trataba de una obligación mancomunada, manifestándose en el pagaré simplemente “pagaremos”:
*984PoR cuanto, el hecho de que uno de los suscribientes del pagaré constituyese hipoteca sobre bienes muebles para garantizar su pago no releva de responsabilidad al otro deudor solidario:
PoR cuanto, por lo expuesto esta apelación es frívola:
PoR tanto, se desestima por el expresado motivo la apelación in-terpuesta por los demandados contra la sentencia dictada en este pleito.
En los siguientes casos, a propuesta de sus distintos jueces, la corte desestimó, por frívolos, los recursos interpuestos.
Nos. 6539, 6331, 6444, 6516, 6548.
En los siguientes casos, a propuesta de sus distintos jueces, la corte se negó a desestimar, por frívolos, los recursos, por no aparecer que claramente lo fueran, por no habérsele convencido o estar convencida de, o demostrádosele, la supuesta frivolidad.
Nos. 6078, 6214, 6269, 6290, 6362, 6366, 6375, 6379, 6385, 6397, 6412, 6425, 6433, 6455, 6463, 6467 y 6482.